Citation Nr: 1503923	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned for a left knee disability, currently 10 percent prior to March 6, 2012 and a combined 20 percent rating (on a formulation of 10 percent for limitation of motion and 10 percent for instability) from that date.

2.  Entitlement to increases in the staged ratings assigned for a right knee disability, currently 10 percent prior to March 6, 2012, and a combined 20 percent (on a formulation of 10 percent for limitation of motion and 10 percent for instability) from that date.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability. 

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to April 2001.  These matters are before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, continued 0 percent ratings, each, for the Veteran's service-connected left and right knee and left and right ankle disabilities.  An interim (July 2010) rating decision increased the ratings for her left and right knee and left and right ankle disabilities to 10 percent, each, effective February 13, 2009 (date of claim).  A subsequent interim (March 2012) rating decision granted a separate 10 percent rating for subluxation of each knee.  The issues pertaining to the knees are characterized to reflect that combined staged ratings are assigned for the knees, and that both "stages" remain on appeal.  In April 2014 a Travel Board hearing was held before the undersigned in Chicago Illinois; a transcript of the hearing is associated with the record.  The case is now in the jurisdiction of the St. Paul RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the April 2014 Travel Board hearing, the Veteran reported that she recently (a few months prior) underwent a VA joints examination; the last VA examination report in her record is from June 2013.  She also reported that she had an upcoming ortho clinic appointment scheduled to address her knee and ankle disabilities in May 2014; and it was also noted that there were likely updated VA treatment records not associated with the record.  The reports of the more recent VA examinations or treatment not yet associated with the record are constructively of the record, and must be secured. 

Notably, on the June 2013 VA examinations cited above, contrary to the Veteran's accounts, the examiner found that she did not have any functional loss of either the ankles or the knees, to include weakened movement, excess fatigability, incoordination, lack of endurance, swelling, and pain on movement.  The RO attempted to resolve the conflicting evidence by an addendum opinion via telephone; however, the February 2014 addendum opinion also falls short of being adequate for that purpose.  Specifically, as there were no additional range of motion studies conducted, the provider's report (apparently based on memory) that pain, weakness, fatigability or incoordination did not significantly limit functional ability of the Veteran's knees or ankles, and that there was no additional limitation due to pain, weakness, fatigability, or incoordination is unsupported by clinical data.  The June 2013 examiner noted that the Veteran does not use any assistive devices; however, the record clearly reflects that she uses braces and occasionally a cane. 

 In a February 2014 statement, the Veteran alleged that the June 2013 VA examination was inadequate and reported that contrary to the examiner's findings, after repetitive use, her knees and ankles get inflamed and swollen, that range of motion is greatly reduced, and that she experiences pain after prolonged standing, walking, or sitting.  In light of the suggested inadequacy of the addendum opinion, another examination to address her allegations is indicated.

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of complete clinical records of all VA evaluations (since June 2013) and treatment (since November 2013) the Veteran has received for her knee and ankle disabilities.  If no such VA records are found, there must be explanation for the record (i.e., whether such records never existed, or whether they were destroyed or lost.   

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the severity of her service connected disabilities of both knees and both ankles.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings (to include ranges of motion and tests for lateral instability/recurrent subluxation) in detail.  The examiner should perform repetitive range of motion testing and comment on the degree of additional loss of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  The examiner should note that the record reflects that the Veteran uses braces and/or a cane, and confirm whether continues to do so. 

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

